This is a motion to reinstate the case, which was docketed and dismissed by appellee at last term under Rule 17. A motion was made at that time by appellants for a certiorari, but it appearing to the Court, by affidavit of the clerk below, which was not controverted, that the appeal had not been sent up because the clerk had repeatedly demanded his fees for the transcript, which appellants had failed to pay, the certiorari was refused.Bailey v. Brown, 105 N.C. 127; Andrews v. Whisnant, 83 N.C. 446;Sanders v. Thompson, 114 N.C. 282. If in fact the fees had been tendered, or if there was other good excuse, it *Page 54 
(78)  should have been shown at the time the motion to docket and dismiss was made. Paine v. Cureton, 114 N.C. 606.
The appellants later, at the same term, moved to reinstate (the motion being continued to this term) on the ground that negotiations were pending for a compromise when the appeal was dismissed. But, in the absence of any request from, or agreement by, appellee that the appeal should not be docketed, this was no excuse for a failure to docket in proper time. The negotiations could have gone on as well after docketing the appeal as before. In fact, however, the correspondence between the parties shows that the offer to compromise had been made and rejected before the call at last term of the district to which the appeal belonged.
Motion denied.
Cited: Vivian v. Mitchell, 144 N.C. 475; Hawkins v. Tel. Co.,166 N.C. 214; Transportation Co. v. Lumber Co., 168 N.C. 61.
(79)